Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is a response to Applicant’s Supplemental Amendment and Remarks filed October 29, 2021.
Claim 1 has been amended.  Claims 1-6 are pending in the instant application.
Claims 1-6 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the previous Office Action mailed June 17, 2021, claims 1-6 were rejected under 35 USC 103(a) as being obvious over WO 2009/127230 A2 to Andreas et al. (hereinafter, “Andreas”) in view of WO 2012/135805 A2 to Elbashir et al. (hereinafter, “Elbashir”) and further in view of Besse et al. (Journal of Physiology and Pharmacology, 2010 Vol. 61:651-661) (hereinafter, “Besse”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed June 17, 2021.


Response to Arguments
In response to this rejection, Applicants first argue that at the time of filing the instant application, the state of the art of modified mRNA was in its infancy.  Applicants in vitro, it was not well known if modified mRNAs would have a therapeutic effect in vivo.  More specifically, Applicants argue that Andreas fails to provide the motivation or a reasonable expectation of success of using modified VEGF mRNA to achieve a cardiac disease treatment effect in vivo.
Applicants submit that Andreas discloses more than 2,400 proteins listed to be expressed using modified mRNA, and a long list of diseases, where cardiomyopathy is listed among more than 200 different "autoimmune diseases".  Applicants assert that with 2,400 different proteins listed and more than 3,500 examples of different diseases or conditions, results in more than 8 million possible treatment methodologies. Furthermore, Applicants contend that Andreas fails entirely to provide any particular motivation or working Examples relevant to the combination of using mod-RNA for VEGF expression in cardiac tissue in vivo to provide a cardiac disease-related treatment effect as currently claimed.  Applicants argue that the long list of 2,400 different proteins and 3,500 different diseases and conditions possible and the absence of working examples, one of ordinary skill in the art would need to do significant and undue experimentation before one could arrive at the presently claimed invention. 
Applicants also argue that the USPTO KSR guidelines point out that "obvious to try" even when there are a few choices, the invention is not obvious when the results are unpredictable and the person would not have a reasonable expectation of success.  Applicants argue that here, there are more than 8 million possible treatment methodologies in Andreas, combined with the absence of Examples in Andreas to demonstrate protein expression in vivo from modified mRNA, the possible options are not 
Applicants assert that Andreas cannot be considered enabling prior art for producing a cardiac disease-related treatment effect, such as increasing capillary density, using VEGF modified mRNA. Applicants submit that none of the other cited references, Elbashir and Besse, discloses effective expression of proteins from any type of modified RNA in vivo at the time of the filing of the present invention, regardless of the specific modification to the nucleotide. Therefore, a person of ordinary skill in the art reading Andreas, alone, or in combination with Elbashir and Besse, would not have had a reasonable expectation of success of achieving the claimed method of expressing VEGF protein from modified mRNA in vivo in cardiac tissue and achieving increased capillary density, as required by the claims.  Applicants argue that to assert otherwise is to use impermissible hindsight.
Second, Applicants argue that there is no reasonable expectation of success of increasing capillary density using modified mRNA to express VEGF based on evidence of injection of a VEGF-165 protein as taught in Besse.  Applicants submit that administering a VEGF 165 protein to rats may show a specific result, however, this is not the same, nor equivalent to administering mRNA encoding the VEGF protein since the ordinary skilled person would have been aware of several reasons why these two different methods could produce quite different results in vivo.  Applicants assert that there is no reasonable expectation of success that the same result from administering a VEGF 165 protein, which is a specific slice variant of VEGF-A, will be achieved from administering a in vivo from injected modified mRNA.  Applicants rely on Arcondeguy et al. (Nucl. Acid Res., 2013, 7997-8010, submitted with the response filed October 29, 2021 as Exhibit A).  Applicants also rely on Carlsson et al. (Molecular Therapy: Methods & Clinical Development, Vol. 9 June 2018, 330-346, submitted with the response filed October 29, 2021 as Exhibit B) and Simon-Yarza, et al. (Theranostics 2012 Vol. 2, 541-552, submitted with the response filed October 29, 2021 as Exhibit C) to teach the half-life of VEGF-A protein expressed from modified mRNA is very different from the half-life of injected VEGF-A protein.  Given this discussion, Applicants assert that it would have been clear to the ordinary skilled person at the time of the invention that simple injection of VEGF-A protein into cardiac tissue is not at all equivalent to injection of modified mRNA encoding VEGF-A and as a result, there would have been no reasonable expectation of success in obtaining the results of the present invention using the method of Besse. 
Third, Applicants argue that the prior art of Serpi et al. (2011, Cardiovascular Research 89:204-213) (herein referred to as "Serpi") (provided on Applicant’s Information Disclosure Statement filed July 23, 2019) directly teaches away from using VEGF-A for increasing capillary density in cardiac tissue since the reference teaches:
"A significant 1.3-fold increase in the capillary cross-sectional area was noted after VEGF-G gene transfer both this and without angiotension II fusion[...], whereas treatment has no effect on capillary density (Figure 3B). The capillary density and mean capillary area remained unchanged 3 days after VEGF-B gene transfer."  

Given this teaching, Applicants assert that an ordinary skilled artisan reading Besse in view of Serpi would have easily recognized that using VEGF would not serve a 
For the aforementioned reasons, Applicant respectfully requests the obviousness rejection to claims 1-6 be withdrawn. 
Applicant’s arguments, submissions, assertions, and contentions have been fully considered by the Examiner, but none are found persuasive.  First, in response to Applicant’s argument that the combined teachings of Andreas, Elbashir, and Besse fail to demonstrate an effective cardiac disease-related treatment effect due to expression of VEGF-A (or any other protein for that matter) in vivo from modified mRNA, and fail to indicate a reasonable expectation of success in attempting to do so, this is not persuasive.  The issue is that Applicants argue against the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  
In the present case, Andreas taught modified mRNAs express therapeutically active proteins, including VEGF (modified VEGF-mRNA).  Andreas taught the modified mRNAs of their invention are administered in vivo and used for treating diseases and disorders including those involving cardiac tissues, such as cardiomyopathy.  Andreas is explicit in teaching that the compositions of their invention:


Applicant is reminded that:
PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. 
In the present application, Applicant has not provided any proof in the form of evidence that the modified mRNAs, administered in vivo and used for treating diseases and disorders such as cardiomyopathy of Andreas is not enabling.  Applicants have only provided mere speculation.  It is therefore the Examiner’s position that, given the teachings and suggestions of Andreas, a person of ordinary skill in the art would indeed have motivation to devise a method for increasing capillary density in cardiac tissue in a subject by expressing a VEGF protein in a cardiac tissue in vivo, the method comprising contacting the cardiac tissue in vivo with a composition comprising a synthetic, modified RNA molecule encoding a VEGF protein as presently claimed and with a reasonable expectation of success.  Applicant is reminded that obviousness does not require an absolute expectation of success.  Applicant is reminded that for obviousness under § 103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.  For the reasons discussed, it is the Examiner’s position that a 
Regarding Applicant’s argument that Andreas provide a long list of 2,400 different proteins and 3,500 different diseases and conditions possible and in the absence of working examples, one of ordinary skill in the art would need to do significant and undue experimentation before one could arrive at the presently claimed invention, this too is not found persuasive.  Andreas is relied upon as discussed supra.  While it is acknowledged that Andreas provide a long list of different proteins and different diseases and conditions possible, Besse taught the intramyocardial injection of VEGF-165 (aka VEGF-A) increased capillary density and arteriolar density in treated rats.  Besse concluded that age-dependent decreases in coronary microvessel density in vivo is restored by VEGF165 therapy.  The breadth of Andreas’s disclosure is effectively narrowed by the teachings and suggestions of Besse.  Therefore, given the explicit disclosures of Besse, the skilled artisan would be directed specifically to the VEGF protein and cardiomyopathy disease disclosures of Andreas.  
Regarding hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of one of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is noted that the Examiner has not used any knowledge gleaned from Applicant’s disclosure to reject the present claims.

A person of ordinary skill in the art would have been motivated to use modified mRNA to express VEGF since, as Applicants discuss in their Supplemental response filed October 29, 2021, the half-life of VEGF-A protein expressed from modified mRNA is longer than the protein itself, which starts to break down immediately after injection.  For further explanation see Carlsson et al. and Simon-Yarza et al. (submitted by Applicants as Exhibits B and C, respectively).
Third, in response to Applicant’s argument that Serpi demonstrated that delivery of VEGF-G gene transfer had no effect on capillary density, and thus teaches away from using exogenous expression of VEGF gene to increase capillary density in cardiac tissue, this is not found persuasive by the Examiner since the claims are drawn and directed to VEGF-A, not VEGF-G or VEGF-B as taught by Serpi. 
It would have been prima facie obvious to devise a method for increasing capillary density in cardiac tissue in a subject by expressing a VEGF protein in a cardiac tissue in vivo, the method comprising contacting the cardiac tissue in vivo with a composition comprising a synthetic, modified RNA molecule encoding a VEGF protein based on the teachings and suggestions of Andreas.  One of ordinary skill in the art would have been motivated to have the VEGF protein comprise VEGF-A165 protein since the prior art of Besse has identified the therapeutic importance of this growth factor in cardiac disease.       
The modified mRNAs with pseudouridine of Andreas or Elbashir are considered to be obvious analogues of the modified mRNAs with pseudouracil of the present invention due to the close structural similarity to compounds, and to the extent that pseudouridine is an isomer of the nucleoside uridine in which the uracil is attached via a carbon-carbon instead of a nitrogen-carbon glycosidic bond.  For further explanation, see MPEP § 2144.09.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
Therefore, at the time the invention was filed, it would have been prima facie obvious to one of ordinary skill in the art to use the disclosure of Andreas combined with Elbashir and Besse et al. for the purpose of increasing capillary density in a cardiac tissue for the treatment of various heart diseases.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.


Double Patenting
In the previous Office Action mailed June 17, 2021, claims 1-6 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,086,043 in view of WO 2012/135805 A2 to Elbashir et al.  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed June 17, 2021.
  

Response to Arguments
In response to this rejection, Applicants request that this rejection be held in abeyance until the claims are otherwise in condition for allowance.  
Applicant’s request has been considered by the Examiner.  This rejection will be held in abeyance until the claims are otherwise in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635